Citation Nr: 1400997	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-25 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from April 2002 to August 2002 and March 2003 to October 2003.  This case comes before the Board of Veterans' Appeals (BVA or Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh Pennsylvania.  

The issue of individual unemployability is not before the Board because the Veteran did not file a Notice of Disagreement in response to the February 2008 rating decision which reopen but denied the issue.  She did not reassert the issue between February 2008 and this decision, but this does not preclude her from raising it again.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but must remand again in order to fulfill its duty to assist the Veteran.  

The Veteran was afforded a VA examination in April 2008, over five years ago.  At that time, she reported receiving monthly VA treatment.  No such records are associated with the claims file for any period after April 2008.  The duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, however, VA is on notice that there are potentially outstanding and relevant VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As many years have passed since the last examination and there are likely relevant outstanding medical records, remand is required to obtain any records and to provide the Veteran an updated examination.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records for the period from April 2008 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  After all records have been obtained and associated with the claims file, the Veteran should be afforded an examination to determine the current severity of his service-connected PTSD, in accordance with the most recent Disability Benefits Questionnaire.  The paper and electronic claims folder should be made available for the examiner's review.  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


